Moody National REIT, I Inc. POS AM EXHIBIT 21 Subsidiaries Moody National Operating Partnership I, L.P. (Delaware) Moody National Perimeter REIT JV Member, LLC (Delaware) Moody National RI Perimeter JV, LLC (Delaware) Moody National RI Perimeter Holding, LLC (Delaware) Moody National RI Perimeter MT, Inc. (Delaware) Moody National RI Perimeter Master Tenant, LLC (Delaware) MNHP Note Holder, LLC (Delaware) Moody National Wood-Hou Holding, LLC (Delaware) Moody National Wood-Hou MT, LLC (Delaware) Moody NationalHP-G -Town Holding, LLC (Delaware) Moody NationalHP-G -Town MT, LLC (Delaware) Moody National HP-N - Charles Holding, LLC (Delaware) Moody National HP-N - Charles MT, LLC (Delaware) Moody National Austin-GOVR Holding, LLC (Delaware) Moody National Austin-GOVR MT, LLC (Delaware) Moody National 2020-Grapevine Holding, LLC (Delaware) Moody National RI Grapevine MT, LLC (Delaware) Moody National Cedar-Newark Holding, LLC (Delaware) Moody National TPS Newark MT, LLC (Delaware)
